Title: From George Washington to William Livingston, 19 March 1778
From: Washington, George
To: Livingston, William

 

Dear Sir,
Head Quarters Valley Forge March 19th 1778.

I yesterday received information from Genl Smallwood at Wilmington, that a number of Vessels, mostly sloops and Schooners, had gone down the Bay with Troops on board, their destination uncertain. Several deserters this day inform me, that the number of men embarked are four regiments of British which are at most one thousand. We have had it reported from different quarters that an expedition was in agitation to destroy the Salt works upon the coast, and as the size of the Vessels, mentioned by Genl Smallwood is calculated to run into the inlets, I am apprehensive that may be their plan. Or perhaps it may be to collect Forage and Cattle in Salem, Cumberland and Cape May Counties. I have thought it my duty to give you this information, that you may order the Militia contiguous to the sea coast, and those upon the Deleware to be in readiness and to give them countenance and support. I have ordered Colo. Shreeve’s Regiment to march immediately to Jersey. I hope the Militia will resort to Colo. Shreeve, with the same alacrity that they did to Genl Wayne: if they do, I am convinced that a larger body than what are embarked may be repulsed. I have the honor to be &c.

Go: Washington.

